— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mclnerney, J.), rendered January 16, 1986, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court’s instruction to the jury that it was not to draw any unfavorable inferences from the defendant’s failure to testify was proper, as it was nearly identical to the language in CPL 300.10 (2). Further, this court has held that to give a more extensive explanation could be prejudicial to the defendant (see, People v Abreu, 74 AD2d 876).
Since the defendant failed to object to the closure of the courtroom at trial, the issue is unpreserved for appellate review. In any event, the closure was proper since the court determined at a hearing that the undercover police officers were still operating in the community, and closure was necessary to protect their safety and the integrity of ongoing *830investigations (see, People v Jones, 47 NY2d 409, cert denied 444 US 946; People v Hinton, 31 NY2d 71, cert denied 410 US 911). Thompson, J. P., Rubin, Eiber and Sullivan, JJ., concur.